Title: No. 18: on “the encouragement of our carrying Business,” 1 February 1791
From: Jefferson, Thomas
To: 


That the encouragement of our carrying Business is interesting, not only to the carrying States but in a high degree also to the others, will result from the following Facts.



Dollars.


The whole exports of the United States may be stated at
25,000,000


Great Britain carries ⅖ of these in value, that is to say
10,000,000


Freight and Insurance on this in times of peace, are about 22½ per Cent
2,250,000


The same charges in War are very various, according to the circumstances of the War. We may say however 55 per Cent
5,500,000


The difference between peace and war freight and insurance, then, is annually
3,250,000


Taxed on our Agriculture by British Wars, during their continuance, and our dependance on British Bottoms.



Of the last 100 years, Great Britain has had 42 years of War and 58 of peace, which is 3 of War to every 4 of Peace nearly.
In every term of 7 years then we pay 3 times 3,250,000 dollars, or 9,750,000 which averaged on the years of peace and War, are annually and constantly 1,392,857 more than we should pay, if we could raise our own Shipping to be competent to the carriage of all our productions. Besides this many of our bulky articles, not bearing a War freight, cannot be exported if exposed to that; so that their total loss is to be added to that before estimated.



Y. M.

1689
May
}
Y.M.


Peace.
 4.8
{
1697.
Sep.
 8.4
War


1702.
May
}
10.3


 6.4
{
1712.
Aug.


1718.
Dec.
}
 2.6


 5.8
{
1721.
June.


1727.
Mar.
}
 0.2


12.4
{
1727.
May


1739.
Oct.
}
 8.7


 7.0
{
1748.
May


1755.
June
}
 7.5


15.7
{
1762.
Nov.


1778.
June
}
 4.9


 6.2
{
1783.
Mar.


1789.
May

42.0


57.9







